IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                           No. 01-50090
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RAUL TARIN-MORALES, also known as Antonio Gardea-Tarin,


                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. P-00-CR-323-ALL-F
                       --------------------
                         October 25, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Raul Tarin-Morales appeals from his conviction of illegal

reentry following deportation after having been convicted of an

aggravated felony.   Morales contends solely that his indictment

was duplicitous.   He concedes that his argument is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he

raises the issue to preserve it for further review.    Morales is

correct; his argument is foreclosed by Almendarez-Torres.      See



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-50090
                                -2-

United States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000), cert.

denied, 121 S. Ct. 1214 (2001)

     AFFIRMED.   Motion for summary affirmance GRANTED.